         Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 1 of 32




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 GIORGI RTSKHILADZE,

                        Plaintiff,

                        v.                           Case No. 20-cv-1591 (CRC)

 ROBERT S. MUELLER III,

 and

 UNITED STATES DEPARTMENT OF
 JUSTICE,

                        Defendants.

                                     MEMORANDUM OPINION

       There’s an old saying that reputation arrives on foot but leaves on horseback. If that

holds true in this case, the question is who opened the stable door.

       Georgian-American businessman Georgi Rtskhiladze claims to have suffered reputational

damage and lost business opportunities because of information published in a footnote to former

Special Counsel Robert Mueller’s April 2019 report on Russian interference in the 2016

presidential election. The footnote recounts Rtskhiladze’s pre-election contacts with Michael

Cohen, then-candidate Donald Trump’s lawyer, about the possible existence of compromising

video tapes of Trump recorded in Russia. Rtskhiladze acknowledges discussing the would-be

tapes with Cohen. He nonetheless complains that the footnote sullied his reputation as an

upstanding businessman by falsely associating him with representatives of a shadowy Russian

real estate conglomerate who were rumored to hold the tapes. Riskhiladze has sued Mr. Mueller

in his individual capacity for his role in drafting the report and the Department of Justice for its
         Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 2 of 32




role in publishing it. He seeks $100 million in damages and a range of equitable relief including

retraction and deletion of the offending footnote.

       DOJ and Mr. Mueller have separately moved to dismiss the case. DOJ principally argues

that Rtskhiladze lacks standing because his alleged reputational injuries are not fairly traceable to

any inaccuracies in Mr. Mueller’s report and thus cannot be redressed by any ruling of this

Court. The Department contends that neither it nor Mr. Mueller opened the stable door, as it

were, because Rtskhiladze’s Russian business connections and his communications with Cohen

about the rumored tapes are the subject of other widely-published reports, most notably an

account by the Senate Select Committee on Intelligence whose accuracy Rtskhiladze does not

challenge. Mr. Mueller, for his part, argues that Rtskhiladze has failed to plead a cognizable

individual-capacity claim against him and, in any case, that Rtskhiladze has conceded the motion

to dismiss by not responding to that argument in his opposition brief.

       Concurring with both defendants, the Court will grant their motions and dismiss the case.

 I.    Background

       The Court draws the following background from Rtskhiladze’s amended complaint and

materials it references. See Ward v. D.C. Dep’t of Youth Rehab. Servs., 768 F. Supp. 2d 117,

119 (D.D.C. 2011) (citations omitted). The Court must accept the complaint’s allegations as true

in deciding the motions to dismiss. Id.

       A. Rtskhiladze’s activities prior to the publication of the Mueller Report

       Giorgi Rtskhiladze was born in then-Soviet Georgia and immigrated to the United States

in 1991, at the age of 21. Professing affection for both his native and adopted lands, he claims to

have devoted his career to “strengthening the bonds between the United States and Georgia.”

First Am. Compl. (“FAC”) at ¶ 9. To that end, Rtskhiladze has been involved in an array of



                                                 2
         Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 3 of 32




organizations at the intersection of investments, nonprofits, and foreign relations. Id. at ¶¶ 9–17.

Most relevant here is Rtskhiladze’s role as a “strategic advisor” to an investment company

known as the Silk Road Group. Id. at ¶ 3.

       As part of his work for the Silk Road Group, from 2010 to 2015 Rtskhiladze cultivated a

relationship with then-businessman Donald Trump and his former attorney Michael Cohen. Id.

at ¶¶ 18–20. During that period, Trump pursued a number of real estate investments in Georgia,

most prominently a Trump Tower project planned for the coastal city of Batumi. Id.

Rtskhiladze worked closely with the Trump Organization on a licensing arrangement for the

Batumi project and communicated with Cohen about “several other Trump Tower licensing

projects,” including one in Moscow. Id. at ¶¶ 18, 20. Rtskhiladze and Cohen remained in touch

as Trump began his political career. See id. at ¶¶ 20–21.

               1. Rtskhiladze’s correspondance with Cohen regarding certain “tapes” from
                  Russia

       In October 2016, Rtskhiladze received a telephone call from an unnamed friend. The

friend apparently had attended a dinner party the night before where he overheard someone

“bragging about some tapes related to a trip by Mr. Trump to Moscow.” Id. at ¶ 21. The friend

knew that Rtskhiladze had worked with the Trump Organization and decided to pass along the

gossip. Id. The next day, Rtskhiladze texted Cohen that he had “[s]topped flow of some tapes

from Russia.” Id. at ¶ 31. He indicated that he was “not sure if there’s anything else[,]” but was

reaching out “[j]ust so u know . . . .” Id. Cohen asked, “[t]apes of what?” Rtskhiladze replied,

“[n]ot sure of the content but person in Moscow was bragging had tapes from Russia trip.” Id.

He promised to “try to dial [Cohen] tomorrow but wanted [Cohen] to be aware[,]” adding, “I’m

sure it’s not a big deal but there are lots of stupid people.” Id. Cohen responded, “[y]ou have no

idea,” and Rtskhiladze commiserated with a brief “I do[,] trust me.” Id.


                                                 3
        Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 4 of 32




       This exchange came to the attention of former Special Counsel Robert Mueller during his

investigation into potential Russian interference in the 2016 election. See id. at ¶¶ 24–27. Mr.

Mueller’s team interviewed Rtskhiladze several times in 2018, and he provided the investigation

with various documents, including the text messages quoted above. Id.

               2. Press coverage of Rtskhiladze and the Silk Road Group prior to the
                  publication of Footnote 112

       Rtskhiladze’s representation of the Silk Road Group in its dealings with the Trump

Organization also drew the attention of the press. See id. at ¶ 53. Most notably, this work was

the subject of an August 2017 New Yorker article by Adam Davidson, entitled “Trump’s

Business of Corruption.” See id. The article centered on the relationship between the Silk Road

Group and then-President Trump in the years leading up to his election. Adam Davidson,

Trump’s Business of Corruption, THE NEW YORKER, Aug. 14, 2017,

https://www.newyorker.com/magazine/2017/08/21/trumps-business-of-corruption. It discussed

Trump Tower projects in Georgia, Moscow, and Kazakhstan and recounted large loans made to

the Silk Road Group by a Kazakh bank that was embroiled in a money laundering scandal. See

id. The article quoted Rtskhiladze extensively and described him as “broker[ing]” the

relationship between the Silk Road Group and Trump. Id. The piece questioned the relationship

between the Silk Road Group and Trump’s businesses, noting potential money laundering risks.

Id. It also described Rtskhiladze as playing a key role in the deal that brought a Trump Tower to

Georgia, as well as facilitating meetings between Cohen and Kazakh government officials in

2011. Id. The magazine rebuffed the Silk Road Group’s demand for a retraction. See FAC at ¶

53.

       In the wake of the New Yorker article, and shortly before the Mueller Report was

published, the Overseas Private Investment Corporation (“OPIC”) cancelled a loan guarantee


                                                4
         Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 5 of 32




with the Silk Road Group. Id. at ¶¶ 54–58. Rtskhiladze’s complaint alleges “upon information

and belief that OPIC was advised of the contents of Footnote 112 before it was formally

delivered to Attorney General Barr, and further, that OPIC’s awareness of the content of

Footnote 112 led to OPIC’s decision on March 13, 2019 to formally cancel [the] loan

agreement.” Id. at ¶ 59.

       B. The publication of the Mueller Report

       The Department of Justice released a redacted version of the Mueller Report to the public

in April 2019. Id. at ¶ 28. Rtskhiladze featured in several sections of the report describing his

work on the Trump Tower Moscow project as well as his connections with the Crocus Group, a

real estate firm owned by Russian billionaire Aras Agalarov. See Special Counsel Robert S.

Mueller III, Report on the Investigation into Russian Interference in the 2016 Election, Vol. 1, at

70 (2019) (“Mueller Report”). Agalarov, in turn, was identified as having cohosted the 2013

Miss Universe pageant in Moscow with Trump and having engaged in negotiations with the

Trump Organization for the construction of a Trump Tower Moscow. See, e.g., id. at 67. The

report noted that Rtskhiladze had offered to arrange meetings between Trump and “the highest

level of the Russian Government” in order to garner “worldwide attention” for the Trump Tower

project. Id. at 70. And it recounted Rtskhiladze’s extensive involvement in the project,

including his drafting of a letter to the mayor of Moscow touting the project’s benefits. Id.

       In these sections, the report variously describes Rtskhiladze as a “business executive,” a

“U.S.-based executive of the Georgian company Silk Road Group,” and an “[e]xecutive of the

Silk Road Transatlantic Alliance, LLC.” Id. at 70; Mueller Report, Vol. 2 at App. B-9.

               1. Footnote 112

       In addition to the sections of the report describing Rtskhiladze’s work on behalf of the

Silk Road Group and the Trump Tower Moscow project, Rtskhiladze features in Footnote 112 of

                                                 5
         Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 6 of 32




volume two of the Mueller Report. That footnote appears in a section of the report describing

interactions between President Trump and former FBI Director James Comey regarding the

allegations contained in an investigation report prepared by former British intelligence official

Christopher Steele (“the Steele Dossier”). Mueller Report, Vol. 2 at 27–28 n.112. The sentence

in the text corresponding to Footnote 112 states “Comey then briefed the President-Elect on the

sensitive material in the Steele reporting.” Id. at 27. After citing the source material for that

statement, the footnote reads in full:

       Comey’s briefing included the Steele reporting’s unverified allegation that the
       Russians had compromising tapes of the President involving conduct when he
       was a private citizen during a 2013 trip to Moscow for the Miss Universe Pageant.
       During the 2016 presidential campaign, a similar claim may have reached
       candidate Trump. On October 30, 2016, Michael Cohen received a text from
       Russian businessman Giorgi Rtskhiladze that said, “Stopped flow of tapes from
       Russia but not sure if there’s anything else. Just so you know . . . .” 10/30/16 Text
       Message, Rtskhiladze to Cohen. Rtskhiladze said “tapes” referred to
       compromising tapes of Trump rumored to be held by persons associated with the
       Russian real estate conglomerate Crocus Group, which had helped host the 2013
       Miss Universe Pageant in Russia. Rtskhiladze 4/4/18 302, at 12. Cohen said he
       spoke to Trump about the issue after receiving the texts from Rtskhiladze. Cohen
       9/12/18 302, at 13. Rtskhiladze said he was told the tapes were fake, but he did
       not communicate that to Cohen. Rtskhiladze 5/10/18 302, at 7.

Id. at 27–28 n.112.

       Rtskhiladze alleges that, in addition to conveying various negative implications discussed

below, the footnote both misquoted his exchange with Cohen—Rtskhiladze had used the

construction “some tapes” in his texts, rather than “tapes” as quoted—and erroneously described

him as “Russian” rather than Georgian. FAC at ¶¶ 30, 33. Because the tapes referenced in

Footnote 112 had already been the subject of media speculation, the report’s descriptions of

Rtskhiladze’s activities in connection with “compromising tapes”—as well as its characterization

of him as “Russian”—appeared in several press articles following the report’s release. Id. at ¶¶

29, 43–49.


                                                  6
         Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 7 of 32




       Rtskhiladze alleges that he suffered numerous harms following the public disclosure and

ensuing media coverage of the Mueller Report. In particular, he claims that the Government of

Georgia rescinded its offer of an “Honorary Consul” position. Id. at ¶ 52. And he identifies

various business opportunities he claims to have lost due to allegedly false perceptions created

by Footnote 112, namely: (1) the cancellation of a $50 million transaction which was to generate

$2.5 million in fees; (2) his “forced [] withdraw[al]” from a transaction to purchase a

communications company which would have earned him $200,000 in “annual income” and a

commission on the transaction; (3) his “forced [] abandon[ment]” of work involving “raising

hundreds of millions of dollars in Euro bonds,” for which he was to earn a cut of the transaction

value; (4) the suspension of a “highly paid strategic advisor” role with a “major financial

institution”; (5) the non-renewal of an agreement with a “large energy corporation” that had

earned Rtskhiladze “hundreds of thousands of dollars annually”; and (6) “[n]umerous [other]

business opportunities because no . . . financial institutions will meet with him once they Google

his name.” Id. at ¶¶ 60, 61.

       C. The current suit

       Following the publication of the Mueller Report, Rtskhiladze submitted a Privacy Act

request to the Department of Justice demanding that it amend the report to delete all references to

him. Id. at ¶¶ 62–65. The Department denied the request in June 2020 on the ground that the

report was not maintained in a system of records from which information is retrieved using a

personal identifier, as required for a Privacy Act claim. See Id. at ¶ 65. Rtskhiladze filed an

administrative appeal of this determination, arguing that the Privacy Act’s system-of-records

requirement did not apply to his request. Id. at ¶ 66. Receiving no response, Rtskhiladze filed

this suit in June 2020. See id. at ¶ 66–67. He amended his complaint in August 2020.



                                                 7
         Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 8 of 32




       The amended complaint advances four claims: first, a Fifth Amendment claim alleging

government defamation, which seeks damages against Mr. Mueller in his individual capacity on

the grounds that the “publication of false, reckless, and misleading statements in Footnote 112

without providing plaintiff with an opportunity to be heard” violated Rtskhiladze’s procedural

due process rights, id. at ¶¶ 1, 70; second, a “name-clearing” claim under the Administrative

Procedure Act (“APA”) and the Declaratory Judgment Act on the grounds that the statements in

Footnote 112 were “defamatory . . . arbitrary, capricious, an abuse of discretion, not otherwise in

accordance with law, and unconstitutional,” id. at ¶¶ 1, 74; third, a claim under the Privacy Act

seeking an amendment of Footnote 112 due to alleged inaccuracies that have caused Rtskhiladze

to suffer “adverse determinations,” id. at ¶ 76; and fourth, a claim under the Privacy Act seeking

damages against DOJ for “intentional or willful” failures to comply with the statute, id. at ¶¶ 78–

79.

       D. The Senate Select Committee on Intelligence Report

       After Rtskhiladze filed this suit but before DOJ and Mr. Mueller moved to dismiss, the

Senate Select Committee on Intelligence released Volume V of its report on “Russian Active

Measures Campaigns and Interference in the 2016 Election.” S. Rep. No. 116-290, Vol. 5

(2020) (“Senate Report”). This volume discusses the same contacts between Rtskhiladze and

Cohen discussed in Footnote 112 of the Mueller Report. In a section on “[a]llegations, and

[p]otential [m]isinformation, [a]bout [c]ompromising [i]nformation,” the Senate Report states

that the committee’s investigation was prompted by “[a]llegations that the Russian government

had compromising information on then-candidate Trump,” which “emerged in 2016, and were

more fully made public in early 2017, through memos produced by Christopher Steele,” as well

as certain allegations that “in some cases predated both Steele’s memos and the 2016 U.S.




                                                 8
         Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 9 of 32




presidential campaign.” Id. at 636. The Senate Report discusses Rtskhiladze’s activities at

length in the course of its heavily redacted discussion of the various allegations.

        The Senate Report first identifies Rtskhiladze’s contacts with Cohen as part of “three

general sets of allegations” regarding “Russian government collected kompromat on Trump” that

were “[s]eparate from Steele’s memos.” Id. at 638. Discussing those allegations, the report

indicates that “Cohen has testified that he became aware of allegations about a tape of

compromising information in late 2013 or early 2014 . . . related to Trump and prostitutes.” Id.

at 658. As a result, Cohen “asked a friend, Giorgi Rtskhiladze, to see if Rtskhiladze could find

out if the tape was real.” Id. It adds that “Cohen . . . would have been willing to pay . . . to

suppress the information if it could be verified.” Id. The Senate Report then summarizes a

response offered by Rtskhiladze to the Select Committee in 2019:

        During an October 2015 phone call that Mr. Rtskhiladze had with his friend and
        former business associate, Sergei Khokhlov, Mr. Khokhlov stated that while
        having dinner at a restaurant, Mr. Khokhlov overheard a stranger at a table next to
        him discuss tapes from Donald Trump’s visit to Russia. The overheard dinner
        conversation was not important to Mr. Rtskhiladze and Mr. Khokhlov so they did
        not discuss this matter again. Mr. Khokhlov was aware that Mr. Rtskhiladze and
        his Georgian partners were in business with the Trump Organization. Due to the
        news about the Access Hollywood tapes and its potential impact on Mr. Trump’s
        reputation, Mr. Rtskhiladze sent a text message to Mr. Cohen to inform him that
        an individual was overheard discussing sensitive tapes of Mr. Trump’s trip to
        Russia.

Id. at 659.

        The Senate Report proceeds to quote the full exchange of texts between Rtskhiladze and

Cohen from October 2016, including those recounted above, and indicates that the two also had a

“telephone conversation, possibly the following day, regarding the alleged tape.” Id. at 660.

While the report does state that “Rtskhiladze has said that Khokhlov subsequently called and

stated that the tapes were fake,” it goes on to note that “Rtskhiladze said this information was not



                                                  9
        Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 10 of 32




conveyed to Cohen.” Id. The Senate Report also quotes an email dated the day after the Steele

Dossier allegations were published in 2017, in which Rtskhiladze wrote to a publicist that he had

“told [Cohen] there was something there b 4 election,” adding, “well that’s what happens when

you visit crocus I guess.” Id. at 660. The report concludes its discussion of Rtskhiladze’s

involvement with the rumored tapes by stating, “[t]hough Rtskhiladze did not have personal

insight into the matter, he assessed that if compromising material existed, Crocus Group would

likely be responsible.” Id. Other sections of the Senate Report note that “Rtskhiladze . . . [has]

contacts connected to the Kremlin, particularly the office of Dimitri Peskov,” whom the report

alternatively describes as “a senior Kremlin official and key advisor to [Russian President

Vladimir] Putin,” “spokesperson for the Kremlin,” and “Putin’s press secretary.” Id. at 283,

408, 422. Rtskhiladze told Cohen that Peskov was his “good friend.” Id. at 422.

 II.   Legal Standards

       DOJ and former Special Counsel Mueller have moved to dismiss Rtskhiladze’s claims for

lack of standing under Federal Rule of Civil Procedure 12(b)(1) and for failure to state a claim

under Rule 12(b)(6).

       A. Motions to Dismiss for lack of standing under 12(b)(1)

       Standing is a jurisdictional matter. As such, a complaint may be dismissed for lack of

standing under Federal Rule of Civil Procedure 12(b)(1). See, e.g., Kareem v. Haspel, 986 F.3d

859, 865, 866 n.7 (D.C. Cir. 2021). As with other jurisdictional issues, the plaintiff bears the

burden of establishing standing by a preponderance of the evidence at the motion to dismiss

stage. Whiteru v. Wash. Metro. Area Transit Auth., 258 F. Supp. 3d 175, 182 (D.D.C. 2017)

(citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992)). The Court must “treat the

complaint’s factual allegations as true and must grant plaintiff the benefit of all inferences that



                                                 10
          Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 11 of 32




can be derived from the facts alleged.” Sparrow v. United Air Lines, Inc., 216 F.3d 1111, 1113

(D.C. Cir. 2000) (internal citations omitted). However, a court ruling on a 12(b)(1) motion

should give “closer scrutiny” to the factual allegations and may look to documents outside the

complaint to determine if jurisdiction exists. Delta Air Lines Inc. v. Export-Import Bank of U.S.,

85 F. Supp. 3d 250, 259 (D.D.C. 2015). “[T]hreadbare recitals of the elements of [standing],

supported by mere conclusory statements, do not suffice.” Arpaio v. Obama, 797 F.3d 11, 19

(D.C. Cir. 2015) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)) (second alteration in

original). Neither do “inferences that are unsupported by the facts set out in the complaint.”

Islamic Am. Relief Agency v. Gonzales, 477 F.3d 728, 732 (D.C. Cir. 2007).

        A plaintiff establishes Article III standing by showing that he has “(1) suffered an injury in

fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to

be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547

(2016). “[A] plaintiff must demonstrate standing for each claim he seeks to press and for each

form of relief that is sought.” Davis v. Fed. Election Comm’n, 554 U.S. 724, 734 (2008) (internal

quotation marks omitted). Because Rtskhiladze’s complaint “seeks prospective declaratory and

injunctive relief,” he cannot “rest on past injury” but instead “must establish an ongoing or future

injury.” Arpaio, 797 F.3d at 19 (citing Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013)).

The standing inquiry is “especially rigorous when reaching the merits of the dispute would force

[a court] to decide whether an action taken by one of the other two branches of the Federal

Government was unconstitutional,” particularly “in the fields of intelligence gathering and foreign

affairs.” Clapper, 568 U.S. at 408–09 (internal quotations omitted); see also Kareem, 986 F.3d at

865–66.




                                                  11
        Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 12 of 32




       B. Motions to Dismiss under 12(b)(6)

       In analyzing a motion to dismiss under Rule 12(b)(6), the Court must determine whether

the complaint “contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). A claim is “facial[ly] plausib[le] when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. A court must “treat the complaint’s factual allegations as true [and] must grant

plaintiff the benefit of all reasonable inferences from the facts alleged.” Trudeau v. FTC, 456

F.3d 178, 193 (D.C. Cir. 2006) (citation omitted) (alteration in original).

 III. Analysis

       Rtskhiladze’s suit centers on what he alleges are defamatory statements and implications

contained in Footnote 112 of the Mueller Report. In particular, Rtskhiladze takes issue with the

portions of Footnote 112 that discuss his 2016 communications with the Trump campaign

regarding rumors of salacious videos of then-candidate Trump taken during Trump’s travels to

Russia. Rtskhiladze admits he had contacts in 2016 with the Trump campaign and that those

contacts included text messages with Trump’s then-attorney, Michael Cohen, in which

Rtskhiladze indicated that he had stopped the “flow of some tapes from Russia.” He nonetheless

contends that Footnote 112 misquoted some of his statements and falsely implied that he was

both closely connected with the alleged purveyors of the supposed tapes and aware of their

contents. He claims that these misrepresentations, amplified by the prominence of the Special

Counsel’s investigation, have caused him harms ranging from the loss of business opportunities

to the denial of honorary awards by the Georgian government. His amended complaint seeks

damages under the Privacy Act and the Fifth Amendment, and equitable relief under the



                                                  12
        Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 13 of 32




Administrative Procedure Act, the Declaratory Judgment Act, and the Fifth Amendment to

redress his allegedly ongoing reputational injuries. DOJ and Mr. Mueller have moved to dismiss

Rtskhiladze’s complaint. The Court will grant the defendants’ motions for three related reasons.

       First, with respect to his requests for injunctive and declaratory relief, Rtskhiladze has

not established standing. A plaintiff lacks standing to bring claims for prospective injunctive and

declaratory relief if the requested relief would not redress an ongoing harm. Here, Rtskhiladze

cannot show that the equitable relief he seeks––a “name-clearing” hearing under the Privacy Act

and retraction and deletion of Footnote 112––will redress his alleged injuries given the

publication of Volume V of the Senate Select Committee on Intelligence’s report on Russian

interference in the 2016 election. The Senate Report contains essentially the same material and

implications as Footnote 112 yet was derived from an independent investigation. To the extent

that there are any differences between Footnote 112 and the Senate Report, these distinctions

could not plausibly have caused any of Rtskhiladze’s purported injuries. The disputed material

in Footnote 112 will thus remain in the public record and bear the imprimatur of an official

federal investigation regardless of any relief ordered here, making Rtskhiladze’s asserted injuries

not redressable by the equitable relief he requests in this case.

       Second, with respect to his claim for damages under the Privacy Act, Rtskhiladze must

plausibly allege that the publication of the allegedly incorrect material was intentional or willful.

He has not done so. The Senate Report contains essentially the same information as Footnote

112 and thus similarly implicates Rtskhiladze’s reputation. Rtskhiladze’s entire claim of

willfulness rests on the argument that the material in Footnote 112 was so nakedly defamatory

that it could only have been included intentionally or willfully. That inference is not plausible,

however, given the Senate Report’s publication of largely the same information, and



                                                  13
        Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 14 of 32




Rtskhiladze’s concession that the material contained in the Senate Report is accurate. The Court

will therefore dismiss Rtskhiladze’s claim for damages under the Privacy Act for failing to

plausibly allege that the publication of the allegedly false information in Footnote 112 was done

intentionally or willfully.

        Finally, Rtskhiladze’s argument in his briefing that he is entitled to damages against DOJ

under the Fifth Amendment fails because he did not include that claim in his amended complaint.

And his damages claim against Special Counsel Mueller fails because he has conceded Mr.

Mueller’s arguments against it.

        The Court elaborates below.

        A. Standing

        The precise beefs that Rtskhiladze has with Footnote 112 bear repeating. The amended

complaint alleges that Footnote 112: (1) “wrongfully [tied] [Rtskhiladze] to the Steele Dossier,”

including by falsely implying that he knew that the tapes he was discussing with Cohen were the

same as those mentioned in the Steele Dossier; (2) “falsely identif[ied] him as a ‘Russian

Businessman’”; (3) omitted the modifier “some” prior to “tapes” in its quotation of one of his

texts with Cohen; (4) wrongfully implied that he had contacts with the Russian real estate

conglomerate “Crocus Group”; and (5) “speciously declar[ed] that [he] . . . withheld information

that the tapes were fake from Mr. Cohen.” FAC at ¶¶ 33, 36, 50. These purported misstatements

and implications, Rtskhiladze alleges, caused him a variety of financial and reputational harms.

        The parties appear to agree that Rtskhiladze’s alleged financial and reputational injuries

are sufficiently concrete to satisfy standing. They spar, however, over whether Rtskhiladze’s

alleged injuries are “fairly traceable” to the publication of Footnote 112 and whether they can be

redressed by a ruling in his favor.



                                                 14
        Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 15 of 32




       Rtskhiladze’s injuries and requested relief fall into two categories—past injuries which

would be redressed by an award of damages, and ongoing injuries which would be redressed by

injunctive or declaratory relief.

       As explained below, Rtskhiladze has established standing to bring the first category of

claims by plausibly alleging that at least some of the harms to his business opportunities and

reputation prior to September 2020 are fairly traceable to the publication of Footnote 112.

Damages, where available, are an adequate remedy for such harms. See City of Los Angeles v.

Lyons, 461 U.S. 95, 109 (1983). Although the Court will dismiss Rtskhiladze’s damages claims

for other reasons, they do not fail for lack of standing.

       The Court reaches a different result on Rtskhiladze’s claims for declaratory and

injunctive relief. In his telling, Rtskhiladze’s ongoing injuries derive from the continued public

availability of the allegedly material facts and implications contained in Footnote 112. See Pl.’s

Resp. to DOJ Mot. to Dismiss at 18–20. Rtskhiladze thus must show that his ongoing injuries

are fairly traceable to Footnote 112 and would be redressed by the equitable remedy of declaring

it defamatory and (somehow) deleting it from existing and future versions of the Mueller Report.

See Lyons, 461 U.S. at 108–09; Arpaio, 797 F.3d at 19. He can do neither because the Senate

Select Committee on Intelligence Report, published in August 2020, is an independent and

unchallenged source of these same facts and implications that would not be affected by a

decision in Rtskhiladze’s favor in this case.

               1. Causation and redressability of injuries for which Rtskhiladze seeks damages

       Rtskhiladze asks for damages to redress his past economic and reputational injuries. DOJ

organizes Rtskhiladze’s injuries into three categories and contends that none of them are

properly attributable to Footnote 112: (1) harms caused by negative press Rtskhiladze received

prior to the release of the Mueller Report, (2) harms caused by Rtskhiladze’s voluntary choices,

                                                  15
        Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 16 of 32




and (3) harms that are not plausibly related to the disclosures contained in Footnote 112. See

DOJ Mot. to Dismiss at 7–9, 13. Rtskhiladze links all three categories to Footnote 112 and has

submitted a declaration detailing the alleged harms and their causes. See Pl.’s Decl. While the

Court agrees with DOJ that some alleged harms which occurred prior to the publication of

Footnote 112 are not fairly traceable to that footnote, it finds that Rtskhiladze has plausibly

alleged that at least some business and reputational harms he purportedly suffered between the

releases of the Mueller Report in April 2019 and the Senate Report in August 2020 are fairly

traceable to Footnote 112.

                       a. Harms prior to the publication of Footnote 112

       Beginning with the alleged harms stemming from the negative press regarding

Rtskhiladze’s relationship with the Silk Road Group prior to the publication of Footnote 112, the

Court concludes DOJ is correct that at least one alleged harm—OPIC’s cancellation of a loan

guarantee—is not fairly traceable to Footnote 112. As noted previously, Rtskhiladze featured

prominently in the 2017 New Yorker article on the Silk Road Group’s legally suspect dealings

with the Trump Organization. See Adam Davidson, Trump’s Business of Corruption, THE NEW

YORKER, August 14, 2017. Although the Silk Road Group protested purported inaccuracies in

the article, The New Yorker declined to issue a retraction. FAC at ¶ 53. Prior to the publication

of the Mueller Report, the Silk Road Group had investment support from OPIC, including a $10

million loan guarantee for a hotel project in Georgia. Id. at ¶¶ 53–56. The amended complaint

alleges that OPIC canceled the loan guarantee on March 13, 2019––weeks prior to the public

release of the Mueller Report. See id. at ¶¶ 53–59.

       DOJ argues that, because the cancellation of the loan guarantee occurred prior to the

publication of the disputed material, the cancellation cannot have been caused by the Mueller



                                                 16
        Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 17 of 32




Report’s publication and is more accurately explained by the prior publication of negative facts

in The New Yorker and other press outlets. See DOJ Mot. at 7, 20. Rtskhiladze responds by

pointing to the allegation in the Amended Complaint that “upon information and belief [] OPIC

was advised of the contents of Footnote 112 before it was formally delivered to Attorney General

Barr.” FAC at ¶ 59. His theory, then, is that someone leaked a draft of the Mueller Report to

OPIC prior to its communication to the Attorney General or the public, and that OPIC relied on

Footnote 112 to cancel the loan guarantee.

       DOJ has the better of the argument. Where a plaintiff’s theory of harm relies on

implausible causal linkages substantiated only “upon information and belief,” a court may be

justified in rejecting the linkage even at the motion to dismiss stage. See Tooley v. Napolitano,

586 F.3d 1006, 1007–1010 (D.C. Cir. 2009). Although “information and belief” pleading

remains permissible post-Twombly, the “belief” still must be “based on factual information that

makes the inference of culpability plausible.” Evangelou v. Dist. of Columbia, 901 F. Supp. 2d

159, 170 (D.D.C. 2012) (quoting Arista Records LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir.

2010)). Here, Rtskhiladze’s allegation lacks any factual information from which to infer that

someone leaked the content of Footnote 112 to OPIC. He posits only that “the OPIC agreement

was abrogated apparently for political reasons.” FAC at ¶ 59. But an allegation that a

government actor “apparently” acted for “political” purposes does not support a plausible

inference that that action was based on the intentional leaking of an internal DOJ report. See

Twombly, 550 U.S. at 551, 565–67 (rejecting as insufficient an allegation of a “contract,

combination or conspiracy” based only “upon information and belief”); Kareem, 986 F.3d at

865–69 (finding no standing for suit challenging plaintiff’s inclusion on a U.S. target list where

the plaintiff had been present during several missile attacks but allegation of inclusion on target



                                                 17
        Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 18 of 32




list was based solely upon “information and belief”). Accordingly, Rtskhiladze has not carried

his burden to show that OPIC’s cancellation of its agreement with the Silk Road Group was

“fairly traceable” to Footnote 112.

                       b. Harms caused by Rtskhiladze’s voluntary conduct

       A plaintiff may not base standing on a self-inflicted injury. Food & Water Watch, Inc. v.

Vilsack, 808 F.3d 905, 919 (D.C. Cir. 2015). DOJ argues that several of Rtskhiladze’s injuries

were caused by his own decision to withdraw from various ventures following the publication of

Footnote 112. See DOJ Mot. at 7–8. In particular, DOJ casts as voluntary Rtskhiladze’s

withdrawal from a telecommunications agreement and certain Eurobond transactions. See, e.g.,

FAC at ¶ 61; Pl.’s Decl. at ¶ 29 (explaining that Rtskhiladze and Silk Road’s chairman had

“agreed” that he would “pull out of all our business ventures”). In most cases, however,

Rtskhiladze’s complaint or subsequent declaration avers either that he was “forced” by a

counterparty to withdraw from a proposed transaction, or that the loss of business resulted from

unilateral action by another party. See, e.g., FAC at ¶ 61; Pl.’s Decl. at ¶¶ 18, 23. As such, these

alleged injuries do not constitute self-inflicted harms.

                       c. Harms not plausibly related to Footnote 112’s disclosures

       DOJ further argues (1) that it is broadly implausible that the alleged inaccuracies in

Footnote 112 would have caused anyone to have a negative view of Rtskhiladze and (2) that

other discussions in the Mueller Report of his activities undermine the conclusion that the

footnote’s specific representations caused him harm. See DOJ Mot. at 7–9.

       At points in his complaint, Rtskhiladze specifically alleges that his reputation has

suffered due to Footnote 112’s misidentification of his nationality as “Russian” (rather than

Georgian) and the omission of “some” before “tapes” in the footnote’s quotation of his texts with



                                                 18
        Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 19 of 32




Cohen. FAC at ¶¶ 33, 50. As to these two alleged misrepresentations, the Court agrees with

DOJ; it is simply not plausible that anyone would have ended a business relationship with

Rtskhiladze over what appears to be simply an error regarding his nationality. To the extent

Rtskhiladze’s nationality was material to any business relationship or honorary awards, his U.S.

residency and Georgian background were hardly a secret. Indeed, other portions of the Mueller

Report accurately refer to him as a “U.S.-based executive of [a] Georgian company.” See

Mueller Report, Vol. 1 at 70 n.313. And his associates in the business community or in the

Georgian government surely would have been aware of his citizenship from their dealings with

him and his extensive public presence. It is also implausible that the omission of “some” before

“tapes” in Footnote 112 gave any reader the wrong impression regarding Rtskhiladze’s

knowledge of the tapes’ content. The presence or absence of “some” prior to “tapes” reveals

nothing about the state of Rtskhiladze’s knowledge of what the tapes may have depicted.

       Rtskhiladze’s complaint is not limited to these specific errors, however. As explained

elsewhere, Rtskhiladze’s argument is less focused on these particular inaccuracies than the

overall impression that the footnote conveys—namely, that Rtskhiladze was generally aware of

salacious tapes involving Trump, that he was connected with the alleged purveyors of those

tapes, and that he hid his knowledge of the veracity of the tapes from Cohen. 1 See, e.g., FAC at

¶ 50. Because the tapes received extensive media coverage, Rtskhiladze argues that his

appearance in the footnote subjected him to unique harm. While it is a close call, the Court

agrees with Rtskhiladze that it is at least plausible that such implications could cause him

reputational harm.




       1
         Again, the Court at this stage must accept Rtskhiladze’s allegations that all of these
implications are false.

                                                19
        Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 20 of 32




       To begin, none of the other references to Rtskhiladze in the Mueller Report deal with the

tapes discussed in Footnote 112, undermining DOJ’s argument that these other references may

have been the source of any harm. This is particularly true in light of the media attention the

tapes received. That being said, the unchallenged sections of the Mueller Report describe Cohen

as originally speaking with Rtskhiladze regarding the proposed Trump Tower Moscow “in part

because Rtskhiladze had pursued business ventures in Moscow, including a licensing deal with

the Agalarov-owned Crocus Group.” Mueller Report, Vol. 1 at 70. Although Rtskhiladze’s

complaint mostly objects to Footnote 112’s suggestion that he dealt with the Crocus Group

regarding the rumored tapes, the presence of other passages tying Rtskhiladze to the Crocus

Group reduces the plausibility that the discussion of the Crocus Group in Footnote 112 caused

him any harm. Still, because his theory of causation centers on the connection drawn in the

footnote between himself, Crocus, and the tapes, the Court finds it plausible that Footnote 112 is

the sole source of that connection in the Mueller Report. Moreover, assuming that the

implications contained in the footnote were false, Rtskhiladze’s portrayal in the footnote could

have given associates and potential partners a negative impression of his character due to his

close contact with a high-profile scandal. The Court thus finds that Rtskhiladze has plausibly

alleged that the harms to his business and reputation are fairly traceable to the presence of these

implications in the footnote.

       But these conclusions only take Rtskhiladze so far. As explained below, Rtskhiladze has

only shown causation for harms that occurred prior to the release of the Senate Select Committee

on Intelligence Report in August 2020. Thus, the injuries identified above as fairly traceable to

Footnote 112 can only be used to substantiate his claims for retrospective monetary relief, and

only for the period between the publication of Footnote 112 and the publication of the Senate



                                                 20
        Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 21 of 32




Report in 2020. Anything else is either not fairly traceable to the publication of Footnote 112 or

not redressable by any action this Court could take. These harms thus provide no basis for

standing. See Lujan, 504 U.S. at 560–61. Nonetheless, as to the claimed business and

reputational injuries during the relevant time period, the Court finds that Rtskhiladze has

plausibly alleged that these harms are fairly traceable to the allegedly false representations

contained in the footnote. Rtskhiladze thus has standing to seek damages to redress those

injuries. Lyons, 461 U.S. at 108–09.

               2. Causation and redressability of Rtskhiladze’s ongoing injuries

       Again, to establish standing a plaintiff must show that the requested relief is likely to

redress the injury in question. Davis, 554 U.S. at 733. And he must do so for each form of relief

requested. Id. at 734. Standing “requires that a federal court act only to redress injury that fairly

can be traced to the challenged action of the defendant, and not injury that results from the

independent action of some third party not before the court.” Simon v. E. Ky. Welfare Rights

Org., 426 U.S. 26, 41–42 (1976). The line between the causation and redressability prongs of

standing can become blurred in cases where an ongoing harm has multiple sufficient and

independent sources, only some of which would be redressed by the court’s ruling.

       Starting with causation, because Rtskhiladze seeks forward-looking injunctive and

declaratory relief, “past injuries alone are insufficient to establish standing.” Dearth v. Holder,

641 F.3d 499, 501 (D.C. Cir. 2011); see also Arpaio, 797 F.3d at 19. He instead must show that

he “suffer[s] an ongoing injury or faces an immediate threat of injury.” Dearth, 641 F.3d at 501.

“[I]f the injury complained of is ‘the result of the independent action of some third party not

before the court,’” the causal link between the alleged harm and the challenged conduct may be

too attenuated for standing purposes. Bennett v. Spear, 520 U.S. 154, 169 (1997) (quoting

Lujan, 504 U.S. at 560–61) (internal citations and alterations omitted). Similarly, the

                                                 21
        Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 22 of 32




“redressability” prong requires a showing that it is “likely, as opposed to merely speculative, that

the injury will be redressed by a favorable decision.” Lujan, 504 U.S. at 561 (internal quotation

marks omitted). But a plaintiff obviously cannot make this showing when the source of the

claimed harm is not before the court or within its remedial powers.

       While the Court has found that Rtskhiladze has shouldered his burden with respect to

some of his damages claims, it reaches a different conclusion on his requests for declaratory and

injunctive relief to redress his alleged ongoing reputational injuries. As he describes them,

Rtskhiladze’s ongoing injuries derive from the continued availability of false statements

generated and endorsed by a high-profile federal investigation. Rtskhiladze takes specific issue

with the implications that he was aware of the tapes referred to in the Steele Dossier, that he had

a connection to the Crocus Group, and that he had a reputation as someone who would be

familiar with those matters. See, e.g., FAC at ¶ 36, 50. He argues that these implications

combined to paint him as a figure “engaged in shadowy conspiratorial and/covert activities,”

which raised a red flag for potential business partners. Id. at ¶ 36. In Rtskhiladze’s view,

because these implications appeared in a prominent governmental investigation, the damage to

his reputation is ongoing as long as they remain uncontroverted. See id. at ¶ 49 (stating “once

the information about such a high-profile investigation is accessible on the internet the damage is

done—the bell cannot be un-rung”). Rtskhiladze must show that these ongoing injuries are fairly

traceable to, and would be redressed by correcting, Footnote 112.

       A fatal flaw in Rtskhiladze’s argument on both points is that Volume V of the Senate

Select Committee Report, released in 2020, comes with all the same official attributes of the

Mueller Report and equally implicates Rtskhiladze in the imbroglio surrounding the Russian

government’s rumored possession of compromising tapes of Trump. What’s more, in an effort



                                                22
        Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 23 of 32




to contrast the Senate Report with his portrayal in Footnote 112, Rtskhiladze concedes the

accuracy of the former. See, e.g., Pl.’s Sur Reply at 6 (noting that “[t]he Senate Report—unlike

Footnote 112—provides the overall context related to the purported tapes of Mr. Trump . . .”).

As an independent, sufficient, unchallenged, and admittedly accurate source of those same

injuries that would not be affected by any decision or relief ordered in this matter, the Senate

Report defeats Rtskhiladze’s claim for prospective equitable relief. The Court elaborates below.

                       a. The Senate Report contains substantially the same—and in some cases
                          worse—information about Rtskhiladze’s activities

       First, the section of the Senate Report discussing Rtskhiladze’s contacts with Cohen is

expressly concerned with evaluating various claims that compromising tapes of Trump existed

and played a factor in the 2016 election. That section introduces Rtskhiladze by noting that

“Cohen . . . in 2014 or 2015 [] asked a friend, Giorgi Rtskhiladze, to see if Rtskhiladze could find

out if the tape was real.” Senate Report at 658. That rumored “tape” apparently “related to

Trump and prostitutes.” Id. This clearly identifies Rtskhiladze as someone who Cohen believed

would know about any such tapes and directly connects Rtskhiladze to tapes rumored to portray

Trump liaising with prostitutes, the same subject as the tapes mentioned in the Steele Dossier and

Footnote 112. See FAC at ¶ 45 (quoting media coverage which states “Footnote 112 . . .

describes conversations between Trump associates about rumored video recordings of the

candidate in a Russian hotel room with prostitutes . . .”). One of Rtskhiladze’s main complaints

about Footnote 112 is the false implication that he knew or at least suspected that the tapes were

salacious. See, e.g., FAC at 4. The Senate Report’s direct connection of Rtskhiladze to tapes

involving “Trump and prostitutes” and its statement that Cohen asked him to investigate the

rumors, Senate Report at 658, necessarily undermines any inference that Footnote 112 uniquely

implies his connection with such matters.


                                                 23
        Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 24 of 32




       Second, the Senate Report makes clear that Rtskhiladze did, in fact, suspect that the

rumored Steele Dossier tapes were the same tapes discussed in his October 2016 text

conversation with Cohen. The Report quotes an exchange from the day after the Steele Dossier

was made public in which Rtskhiladze stated that he had “told [Cohen] there was something

there b 4 election,” adding “that’s what happens when you visit crocus I guess.” Id. at 660.

Rtskhiladze protests that “it is beyond credulity to suggest—as Footnote 112 does—that [he] was

referring to the tapes mentioned in the Steele Dossier” in his texts with Cohen. FAC at ¶ 37.

But the Senate Report demonstrates that Rtskhiladze himself suggested that very thing, in

writing, just the day after the Steele Dossier was made public. Senate Report at 660.

Rtskhiladze’s own words as reproduced in the Senate Report show that he, at the very least,

suspected in 2017 that the tapes referred to in his texts with Cohen and the tapes mentioned in

the Steele Dossier were one and the same. Id.

       Third, Rtskhiladze’s statement “that’s what happens when you visit crocus I guess,” id.,

in the exchange noted above demonstrates that any implied linkage between him and the Crocus

Group in relation to the rumored tapes is not unique to Footnote 112. Indeed, the Senate Report

goes on to note that “[t]hough Rtskhiladze did not have personal insight into the matter, he

assessed that if compromising material existed, Crocus Group would likely be responsible.” Id.

This closely resembles Footnote 112’s statement that “Rtskhiladze said ‘tapes’ referred to

compromising tapes of Trump rumored to be held by persons associated with the Russian real

estate conglomerate Crocus Group[.]” See Mueller Report, Vol. 2 at 27–28 n.112. While the

Senate Report includes a caveat that “Rtskhiladze did not have personal insight into the matter,”

Senate Report at 660, the use of the word “rumored” in Footnote 112 when discussing the




                                                24
        Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 25 of 32




Crocus Group conveys the same impression regarding Rtskhiladze’s degree of knowledge about

the group’s involvement, Mueller Report, Vol. 2 at 27–28 n.112.

       Fourth, and more prosaically, the Senate Report quotes the exact same text messages

between Cohen and Rtskhiladze that the Mueller Report does. See Senate Report at 660. And

while the Senate Report includes further text messages that Rtskhiladze claims are necessary to

provide full context, it also includes other communications by Rtskhiladze that, as discussed

above, further implicate him in the affair surrounding the tapes to the same, or greater, extent as

Footnote 112. See id. The Senate Report also goes much further than Footnote 112 in

describing Rtskhiladze’s relationships with Kremlin insiders, including Vladimir Putin’s press

secretary. Id. at 422. These allegations do more to connect Rtskhiladze to prominent members

of the Russian government than the relatively weak tea of Footnote 112.

       In fact, reading the two reports in concert gives a consistent, rather than discordant, view

of Rtskhiladze’s activities. Both discussions link Rtskhiladze’s text conversation with Cohen to

efforts to suppress tapes involving alleged sexual escapades on the part of the former President;

both link this conversation to the Steele Dossier; both suggest that Rtskhiladze suspected that the

Crocus Group was behind any tapes; and both rely on substantially the same source material in

doing so. While the Senate Report offers more detail regarding Rtskhiladze’s activities, those

activities are entirely consistent with the picture painted by Footnote 112. If anything, the Senate

Report is significantly more inculpatory as to Rtskhiladze’s knowledge of and involvement with

the tapes, including a direct quotation from Rtskhiladze at the time of the Steele Dossier’s

disclosures acknowledging having “told [Cohen] there was something there b 4 election.”

Senate Report at 660. Rtskhiladze thus cannot show that any ongoing reputational harm from

these implications is traceable to Footnote 112 rather than to the Senate Report.



                                                 25
          Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 26 of 32




          Rtskhiladze’s responses to these points are unpersuasive. He argues that the Senate

Report, unlike Footnote 112, shows that he was unaware of the contents of the tapes mentioned

in his texts with Cohen. And he insists that the Senate Report uniquely suggests that his contact

with Cohen was motivated by a concern that the tapes in question could have a similar effect as

the then-recent “Access Hollywood” tape, released in October 2016. See Pl.’s Sur Reply at 7–8.

While it is true that the Senate Report describes Rtskhiladze’s contact with Cohen as arising

contemporaneously with the release of the Access Hollywood tape, Senate Report at 659, that

description is not at all inconsistent with the tapes having potentially scandalous contents along

the lines suggested in the Steele Dossier. Indeed, according to the Senate Report, the tapes

discussed in his texts with Cohen “related to Trump and prostitutes” and only presented an issue

to the extent they were scandalous. Id. at 658. As the Senate Report notes, Cohen had been

motivated to contact Rtskhiladze because he believed Rtskhiladze would be able to share

information regarding potentially scandalous tapes involving Trump. Id. That Cohen reached

out specifically to Rtskhiladze to investigate their existence and that, as the Senate Report says,

Cohen was prepared to work to suppress any and all tapes that Rtskhiladze identified, further

implies that the tapes were at least potentially scandalous and that Rtskhiladze knew as much.

See id.

          Finally, Rtskhiladze argues that the Senate Report, unlike Footnote 112, did not imply

that he had contacts with the Crocus Group and clearly indicated that he thought the rumored

tapes were fake. However, the Senate Report’s statements regarding the Crocus Group and

Rtskhiladze are nearly identical to Footnote 112—both mention the organization as a possible

source of compromising material. Compare id. at 660 (“Though Rtskhiladze did not have

personal insight into the matter, he assessed that if compromising material existed, Crocus Group



                                                 26
        Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 27 of 32




would likely be responsible . . . .”), with Mueller Report, Vol. 2 at 27 n.112 (“Rtskhiladze said

‘tapes’ referred to compromising tapes of Trump rumored to be held by persons associated with

the Russian real estate conglomerate Crocus Group . . . .”). As for Rtskhiladze’s professed belief

that the tapes were fake, that suggestion is somewhat undercut by Rtskhiladze’s statement, only

present in the Senate Report, suggesting that the tapes may have been real, and that they were

“what happens when you visit crocus I guess.” 2 Senate Report at 660.

       Footnote 112, even if read in the light least charitable to Rtskhiladze, contains no

information that is not similarly contained in the Senate Report. As a result, Rtskhiladze cannot

show that his ongoing injuries are caused by Footnote 112 or that they would be remedied by an

injunction or declaratory relief aimed only at that footnote. He has therefore failed to carry his

burden to show both causation and redressability for his claims seeking prospective equitable

relief. The Court therefore will dismiss these claims.

       B. Rtskhiladze’s claim for damages under the Privacy Act

       For similar reasons, Rtskhiladze cannot maintain his action for damages under the

Privacy Act. The Privacy Act authorizes monetary damages when an agency “fails to maintain

any record concerning any individual with such accuracy, relevance, timeliness, and

completeness as is necessary to assure fairness in any determination relating to the qualifications,




       2
          Rtskhiladze’s declaration recounts at least one instance in which he was told that
“obtain[ing] a retraction” from the Attorney General was central to restoring his reputation, and,
as a result, business or honorary relationships going forward. Pl.’s Decl. at ¶ 19. However, the
declaration describes this harm as resulting from “[b]eing labeled as a ‘Russian businessman’
working with a Russian oligarch to tamper with compromising tapes of the sitting U.S.
President.” Id. While the Senate Report does not misidentify Rtskhiladze’s nationality, the
Senate Report contains that same implications regarding Rtskhiladze’s activities. The statements
recounted in the declaration thus do not defeat the Court’s conclusion that the unchallenged
Senate Report is an ongoing source of his claimed injuries.


                                                 27
        Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 28 of 32




character, rights, or opportunities of, or benefits to the individual that may be made on the basis

of such record, and consequently a determination is made which is adverse to the individual.” 5

U.S.C. § 552a(g)(1)(C). To receive damages under the Privacy Act, a plaintiff must plead and

prove facts showing that “that the agency acted in a manner which was intentional or willful”

and that, as a result, the plaintiff suffered “actual damages.” 5 U.S.C. § 552a(g)(4). An agency’s

conduct “must be so patently egregious and unlawful that anyone undertaking the conduct should

have known it unlawful.” Laningham v. U.S. Navy, 813 F.2d 1236, 1242 (D.C. Cir. 1987)

(internal quotation marks omitted). Satisfying this standard requires a showing “somewhat

greater than gross negligence, or, an act committed without grounds for believing it to be lawful,

or by flagrantly disregarding others’ rights under the Act.” Waters v. Thornburgh, 888 F.2d 870,

875 (D.C. Cir. 1989), abrogated on other grounds by Doe v. Chao, 540 U.S. 614 (2004) (internal

citation omitted). The intent element is “a high hurdle to clear.” Hurt v. D.C. Ct. Servs. &

Offender Supervision Agency, 827 F. Supp. 2d 16, 20 (D.D.C. 2011). Here, Rtskhiladze has not

plausibly alleged that anyone involved with Footnote 112 acted with the requisite state of mind

to intentionally deprive him of his rights under the Privacy Act. 3

       To begin, Rtskhiladze admits the accuracy of the Senate Report’s recounting of his

conduct. See Pl.’s Sur Reply at 6–10 (describing the Senate Report as “wholly consistent with

the allegations in the Amended Complaint . . .”). This admission dooms any plausible inference

of intentional disregard of his rights on behalf of the author(s) of Footnote 112. As discussed




       3
         In its motion to dismiss, DOJ vigorously contests all elements of Rtskhiladze’s Privacy
Act claims, both equitable and legal. Because the Court holds that Rtskhiladze cannot make out
a claim for equitable relief, and that Rtskhiladze’s claim for damages under the Privacy Act does
not plausibly allege willfulness, it need not reach these other arguments.


                                                 28
        Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 29 of 32




above, the Senate Report contains the same (and in some cases substantially worse) facts and

implications regarding Rtskhiladze’s conduct surrounding the tapes. Even if some sliver of

daylight exists between the two descriptions and this difference caused Rtskhiladze to suffer an

“adverse determination” within the meaning of the Privacy Act, 5 U.S.C § 552a(g)(1)(C), the

fact that he concedes the accuracy of the Senate Report shows that any miniscule differences in

content are not plausibly attributable to a culpable mental state “somewhat greater than gross

negligence,” Waters, 888 F.2d at 875. Taken as a whole, Rtskhiladze’s position is at most

consistent with some careless drafting by the author(s) of Footnote 112. But given the almost

complete overlap between the footnote and Senate Report, Rtskhiladze has failed to plausibly

allege facts supporting any intentional or willful disregard of his rights under the Act. 4

        The only clear factual errors uniquely present in the text of Footnote 112—the

misidentification of Rtskhiladze as “Russian” rather than Georgian, and the omission of the word

“some” before “tapes” in the quoted texts between Rtskhiladze and Cohen—are similarly not

plausibly chalked up to intentional malfeasance on behalf of DOJ or Special Counsel Mueller’s

team. The much more obvious explanation is a mere drafting error. And, as the Court has

already explained, these specific errors would not plausibly result in the claimed harm. See

supra at III.A.1.c.




        4
         Given Rtskhiladze’s acceptance of the Senate Report’s accuracy, he would be hard
pressed to show the level of falsity of Footnote 112 necessary to support his claims. The Court
need not decide this point, however, given its conclusions regarding standing (supra at III.A.2)
and intent (supra at III.B).

                                                 29
        Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 30 of 32




       C. Rtskhiladze’s remaining claims for damages

               1. Claims against former Special Counsel Mueller

       Count I of Rtskhiladze’s amended complaint states that he seeks an “award of

compensatory and exemplary damages” against former Special Counsel Mueller “for the

violation of procedural guarantees in the Due Process Clause of the Fifth Amendment.” FAC at

29; id. at ¶¶ 1, 70. In other words, he seeks money damages against a federal officer acting

under color of law for the denial of a constitutional right, as permitted by the Supreme Court in

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).

Mr. Mueller moved to dismiss this claim on the grounds that, inter alia, this suit did not fall into

one of the existing Bivens causes of action and that special factors counseled against extending

Bivens to this new context. Mueller Mot. to Dismiss at 5–17. In his opposition to the motion,

Rtskhiladze shifts gears, indicating that he is not in fact bringing a damages claim against Mr.

Mueller, but rather seeks “a name-clearing hearing in Count II under the Declaratory Judgment

Act.” Pl.’s Reply to Mueller Mot. at 1–2. 5 The Court has rejected Rtskhiladze’s request for

such prospective, equitable relief. See supra at III.A.2. And, “[i]t is ‘axiomatic’ that a party may

not amend his complaint through an opposition brief.” Singh v. Dist. of Columbia, 55 F. Supp.

3d 55, 70 (D.D.C. 2014); see also, e.g., Morgan Distrib. Co. v. Unidynamic Corp., 868 F.2d 992,




       5
          Such a hearing is typically the equitable remedy ordered as redress for a so-called
“stigma-plus” or “reputation-plus” claim brought under the Fifth Amendment to challenge
government defamation in conjunction with termination from federal employment. See Peter B.
v. CIA, 620 F. Supp. 2d 58, 70–71 (D.D.C. 2009) (identifying “name-clearing hearing” as “well-
settled remedy” for both claims (quoting Doe v. DOJ, 753 F.2d 1092, 1102 (D.C. Cir. 1985)).


                                                 30
        Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 31 of 32




995 (8th Cir. 1989); Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1107 (7th Cir. 1984). 6

The Court will thus reject Rtskhiladze’s attempt to recast his complaint through briefing.

        Considering just the claims that are present in the amended complaint, Count I asserts a

claim for damages against Mr. Mueller in his personal capacity under the Fifth Amendment.

However, “[i]t is well understood in this Circuit that when a plaintiff files an opposition to a

dispositive motion and addresses only certain arguments raised by the defendant, a court may

treat those arguments that the plaintiff failed to address as conceded.” Hopkins v. Women’s

Div., Gen. Bd. of Glob. Ministries, 284 F. Supp. 2d 15, 25 (D.D.C. 2003) aff’d sub nom.

Hopkins v. Women’s Div., Gen. Bd. of Glob. Ministries, United Methodist Church, 98 F. App’x

8 (D.C. Cir. 2004). Rtskhiladze has waived any objection to the dismissal of his purported

Bivens claim in Count I by failing to oppose the arguments for dismissal offered by Mr. Mueller.

As Count I is the only claim in the amended complaint asserted against Mr. Mueller, the Court

will dismiss Rtskhiladze’s suit against him in its entirety. 7

                2. Claims against DOJ

        For similar reasons, the Court will dismiss Rtskhiladze’s remaining claims for damages

against DOJ. In his amended complaint, Rtskhiladze’s only request for damages against DOJ, in

Count IV, arises under the Privacy Act. See FAC at ¶ 78; id. at 29. The Court dealt with this



        6
         Even if the Court were to accept Rtskhiladze’s belated reframing of his claims against
Mr. Mueller, it would still dismiss all claims against him because the “name-clearing” claim in
Count II seeks relief only against DOJ, not Mr. Mueller.
        7
          Mr. Mueller has also, understandably, moved to dismiss on the grounds that he is
entitled to absolute or qualified immunity. See Mueller Mot. at 18–24. The Court reecognizes
that these defenses likely have merit. See Buckley v. Fitzsimmons, 509 U.S. 259, 273–74 (1993)
(outlining standards for absolute prosecutorial immunity); Ashcroft v. al-Kidd, 563 U.S. 731,
735 (2011) (explaining that plaintiffs must allege facts showing violations of clearly established
constitutional rights). But the Court does not reach them because it dismisses all the claims
against Mr. Mueller on other grounds.

                                                  31
        Case 1:20-cv-01591-CRC Document 32 Filed 09/01/21 Page 32 of 32




claim above. See supra at III.A.2. However, in his reply to Mr. Mueller’s motion to dismiss,

Rtskhiladze claims that he has “assert[ed] two damages claims against DOJ,” his claim under the

Privacy Act, and “a defamation-plus claim (Count I).” Pl.’s Reply to Mueller Mot. at 1–2 & 1

n.1 (emphasis added). Count I is the Bivens claim, which the Court found above was brought

solely against Mr. Mueller. Again, Rtskhiladze cannot amend his complaint through briefing.

See, e.g., Singh, 55 F. Supp. 3d at 70.

       More generally, Rtskhiladze’s arguments on these last two claims appear to be attempts

to duck and weave around the defendants’ briefing. The Court rejects these efforts, holds

Rtskhiladze to his amended complaint, and will thus dismiss his claims.

 IV. Conclusion

       For the foregoing reasons, the Court will grant Defendants’ Motions to Dismiss

Rtskhiladze’s Amended Complaint. A separate Order shall accompany this Memorandum

Opinion.




                                                           CHRISTOPHER R. COOPER
                                                           United States District Judge

Date: September 1, 2021




                                               32
